                                                                      Case 1:21-cr-00035-EGS Document 102-16 Filed 08/23/21 Page 1 of 1




                                                                                                                                                           Print                     Whatsapp


                                                                                                                                                           Reddit                    Pocket


                                                                                                                                                           Flipboard                 Pinterest


                                                                                                                                                           Linkedin




                      U.S. NEWS      POLITICS        COVID-19       OPINION       WORLD      BUSINESS        PODCASTS




                                     Government drops charges against all
      U.S. NEWS




                                     inauguration protesters
                                     "The solidarity we showed as defendants won out," said one activist whose charges were
                                     previously dropped.




Case No. 1:21-cr-35-EGS Case No. 1:21-cr-35-EGS




                                           Police and demonstrators clash in downtown Washington, D.C. after a limo was set on ﬁre following the inauguration of President Donald
                                     Trump on Jan. 20. Spencer Platt / Getty Images



                                     July 6, 2018, 7:48 PM EDT / Updated July 6, 2018, 7:48 PM EDT / Source:
                                     Associated Press                                                                                           Sponsored Stories                     by Taboola




                                     WASHINGTON — Federal prosecutors on Friday moved to drop
                                     charges against the last 39 people accused of participating in a
                                     violent protest on the day of President Donald Trump's
                                     inauguration.

                                     The motion to dismiss charges by the U.S. attorney's oﬃce seemingly
                                     ends an 18-month saga that started with the Justice Department                                             SONOVIA
                                                                                                                                                The Best Face Mask for Air Travel in 2021.
                                     attempting to convict more than 190 people.

                                     That eﬀort saw the government facing oﬀ against an intensely
                                     coordinated grassroots political opposition network that made
                                     Washington the focus of a nationwide support campaign — oﬀering
                                     free lodging for defendants, legal coordination and other support.

                                                                                                                                                MY DEEJO
                                                                                                                                                This Only Looks Like A Regular Pocketknife - A
                                                                                                                                                Deejo Is Anything But That
                             Recommended


                                              U.S. NEWS                                            U.S. NEWS
                                              Family of man killed after police                    College football player dies after
                                              put knee to his neck sues                            collapsing during practice




                                     Members of that activist network were declaring victory on Friday.

                                     "This is huge news," said Dylan Petrohilos, a Washington-based
                                     activist who was one of the original defendants, but had his charges
                                     dropped earlier this year. "The solidarity we showed as defendants
                                     won out."

                                     More than 200 people were arrested after the protest, during which
                                     several store windows were broken and a parked limo set ablaze.
                                     Two group trials ended in defeats for the U.S. Attorney's Oﬃce,
                                     which was hindered by the fact that most protesters wore similar
                                     black clothing and covered their faces.




                       JAN. 2017: Violent Anti-Trump Protests Try to Steal Spotlight on
                       Inauguration Day
                                                                                                                                        !
                       JAN. 20, 2017 / 02:02



                                                                                                                                        "



                                                                                                                                        #




                                     The ﬁrst trial ended with acquittals for all six defendants. After that
                                     defeat, the government dropped charges against 129 defendants,
                                     including Petrohilos, saying prosecutors would focus on the
                                     defendants against whom they had the strongest evidence.

                                     But a second trial for four people in May ended in acquittals on most
                                     charges and a hung jury on the rest.

                                     Activists credited a uniﬁed defense strategy with prevailing. This
                                     strategy included persuading defendants — sometimes over the
                                     objections of their lawyers — not to accept plea bargains.

                                     "Solidarity was what won the case," said Sam Menefee-Libey, a
                                     member of the DC Legal Posse activist collective. "I hope that
                                     organizers and people on the left study it."




                                     Breaking news emails
                                     Be the ﬁrst to know about breaking news and other NBC News reports.




                                         Enter your email                                                         SIGN UP


                                     THIS SITE IS PROTECTED BY RECAPTCHA PRIVACY POLICY | TERMS OF SERVICE




       SPONSORED / SONOVIA                                                                                SPONSORED / MY DEEJO


       The Best Face Mask for Air Travel in 2021.                                                         This Only Looks Like A Regular Pocketknife - A
                                                                                                          Deejo Is Anything But That




       SPONSORED / SONOVIA                             SPONSORED / CLEANMYMAC BY MACPAW                   SPONSORED / FORGE OF EMPIRES               SPONSORED / BEST SELLING GRILLS | SE…

       The Award-Winning Israeli Mask                  Try This Trick to Get the Most out of              If You Need To Kill Time On Your           Traeger Blaze & American Grills On
       Everyone is Talking About in the US             macOS Monterey                                     Computer, This Vintage Game Is A…          Sale
                                                                                                          Must-Have. No Install.




       SPONSORED / CLEANMYMAC BY MACPAW                                                                   SPONSORED / BLAST AUXILIARY PERSONAL FAN


       Everything You Need to Know about macOS                                                            This New Device Cools Me Down Instantly Even
       Monterey                                                                                           When It’s Scorching Hot




       SPONSORED / BECAUSE MARKET                      SPONSORED / CONSUMER TECH                          SPONSORED / MACKEEPER                      SPONSORED / MOSKITO PRO

       The Best Incontinence Pads of 2020              See Everything from Miles Away Like                1 In 2 Mac Users Are Unaware Of This       This Anti-Mosquito Bracelet Hits all
                                                       You Are Standing Next to It                        Mac Trick                                  Sales Records




       SPONSORED / HEAR.COM                                                                               SPONSORED / YEAH MOTOR


       Seniors With Hearing Loss in New Jersey Regret                                                     Bumper Stickers Too Funny Not To Laugh At
       Not Knowing This Sooner

      More From NBC News




       NBC NEWS / VIDEO                                                                                   NBC NEWS / VIDEO                           NBC NEWS / SHOP


       Nebraska flash-flood traps multiple in elevator as                                                 Watch: Bull moose charges individual
                                                                                                          in Colorado
                                                                                                                                                     How to avoid foggy glasses while
                                                                                                                                                     wearing a mask, according to experts
       it fills with water




       SPONSORED / AIR CONDITIONING | SEARCH ADS                                                          SPONSORED / BOZOBA.COM


       Americans May Go Bananas Over the Cost of                                                          4 Sisters Take The Same Picture For 40 Years.
       Ductless AC Units                                                                                  Don't Cry When You See The Last One!




       SPONSORED / HEAR.COM                                                                               SPONSORED / TALKTECHDAILY


       These Powerful German Hearing Aids Are Hard                                                        20+ weird and wonderful gadgets you’d never
       to Beat (See Why)                                                                                  think to buy




       NBC NEWS / VIDEO                                                                                   NBC NEWS / VIDEO                           NBC NEWS / VIDEO


       Family mourns bride killed in crash after                                                          Multiple killed after single-engine
                                                                                                          plane crashes into Minnesota home
                                                                                                                                                     Brothers charged in shooting of
                                                                                                                                                     Chicago police oﬃcers
       wedding



      ABOUT                  PRIVACY POLICY                                           NBC NEWS SITEMAP

      CONTACT                DO NOT SELL MY PERSONAL INFORMATION                      ADVERTISE

      HELP                   CA NOTICE                                                AD CHOICES

      CAREERS                TERMS OF SERVICE




      © 2021 NBC UNIVERSAL
